                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                             TALLAHASSEE DIVISION

FITZGERALD DABLE,

               Plaintiff,

v.                                            Case No. 4:18cv521-MW/CJK

DEPARTMENT OF
CORRECTIONAL INSTITUTION.,

            Defendant.
_________________________/

               ORDER ACCEPTING REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 6, and has also reviewed de novo Plaintiff’s objections to the report

and recommendation, ECF No. 10. Accordingly,

        IT IS ORDERED:

        The report and recommendation is accepted and adopted, over Plaintiff’s objections, as

this Court’s opinion. The Clerk shall enter judgment stating, “This case is DISMISSED without

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) as malicious for Plaintiff’s abuse of the judicial

process. Plaintiff’s motion for leave to proceed in forma pauperis, ECF No. 8, is DENIED.

Plaintiff’s motion for appointment of counsel, ECF No. 9, is DENIED.” The Clerk shall close the

file.

        SO ORDERED on February 7, 2019.

                                              s/Mark E. Walker             ____
                                              Chief United States District Judge
